PER CURIAM
Appellant seeks reversal of an order committing her to the Mental Health Division for a period not to exceed 180 days. ORS 426.130. Appellant argues that the record does not establish by clear and convincing evidence that she is unable to provide for her own basic needs because of a mental disorder, ORS 426.005(1), and the state concedes that the evidence is insufficient for involuntary commitment. On de novo review,1 we agree with the state’s concession and reverse.
Reversed.

 ORS 19.415, which governs our standard of review, was recently amended. Or Laws 2009, ch 231, §§ 2-3. The amendments apply to appeals in which the notice of appeal was filed on or after June 4,2009. Because the notice of appeal in this case was filed before that date, the amendments do not apply.